Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
This Office Action is in response to the communication filed on 1/14/21.  Applicant’s arguments have been considered but are not entirely persuasive.  Claims 1, 3-8 and 10-20 are pending.  This Action is FINAL.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
 Claim 8 recites “the sandwiches being arranged in the aperture such that the sandwiches are integrated into the frame via bonds between the terminals and the current collectors”, which is indefinite.  The structure of the claimed pouch battery cell should be clearly recited by at least claim 8.  “The sandwiches” lacks proper antecedent basis is the claim.  Examiner suggests “the first and second electrode sandwiches”.  The claim recites “a pair of terminals” thus the claim requires a first terminal and a second terminal.  The claim recites each of the first sandwich and the second sandwich 
Claim 16 recites “the first and second sandwiches being arranged in the aperture such that the anode and the cathode of each sandwich are integrated into the frame via bonds between the terminals and the pair of current collectors”, which is indefinite.  The structure of the claimed pouch battery cell should be clearly recited by at least claim 16.  The claim recites “a pair of terminals” thus the claim requires a first terminal and a second terminal.  The claim recites each of the first sandwich and the second sandwich requires “a pair of current collectors” thus the claims requires four current collectors.  Therefore “via bonds between the terminals and the pair of current collectors” is indefinite because it is unclear how the “pair of terminals” is bonded to the four current collectors (pair of current collectors of each) of the first and the second sandwiches.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 10-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kritzer, US 2011/0003185.
Kritzer teaches a sealing frame 1 for cells in a battery with a thermally active compensating element (title).  The cell 11 is a lithium ion cell [0067].  A coffee bag cell 11 (pouch cell) is shown by at least Figures 7 and 7a.  The interior of the cell, namely the electrode/separator staple, is located in the cell housing 12, which consists of a coated metal (i.e., aluminum with a polyolefin coating).  The discharge plates 10 (tabs/terminals) of the electrodes protrude from a sealing seam 13.  The sealing frames 1 protrude beyond the sealing seams 13 [0113-0114].  The cell is placed in an aperture defined by the frame.  See Figures 1,1a and 1b.  
Figures 12 and 13 present a sealing frame 1 in which, besides the cooling channels that are oriented orthogonally to the sealing surfaces 4, 5, additional cooling means 22 and/or heating means 23 are integrated that extend along the sealing surfaces 4,5 [0126].  As shown by at least Figure 6, heating means 23 on the surface of flexible porous element 20 (thermal transfer device) is disposed within the aperture, is integrated into the frame and extend to an exterior of the cell.  The flexible element 20 may be considered “a first portion” and the heating means 23 may be considered “a second portion”.  The porous element 20, which is in direct thermal contact with the sealing frame 1 and the cell 11.  The flexible porous element 20 can be completely thermally conductive, on both its surfaces (thermally conductive plate) that face the cells 11 [0121].  The heating means 23 penetrates the base body 2 (extends to or toward an exterior of the cell) [0126].
	A cooling installation 19 (external heat exchanger of at least claim 4 as not contained in aperture or part of the thermal transfer device of claim 16) is formed in the 
	Kritzer teaches depressions 6.  Above the depressions 6 of the sealing frames 1a  blow-off hood 17 is disposed that is in the form of a closure with the sealing frame 1.  The blow-off hood 17 permits a secure removal of the electrolyte gases that are being emitted from the depressions 6 [0118].  	The sealing frames can be tightly connected with one another by means of screws 21, clamps or similar (interlocking feature) [0124].  	Figure 12 presents an arrangement according to Figure 11, whereby two cells 11 are represented between three sealing frames1 (together forming “a rigid skeletal frame defining an aperture”).  The cooling channels of the sealing frames 1 align with one another in such a manner that a single continuous cooling channel is formed [0125].  The sealing frame 1 includes an inelastic support body 8 [0109].  See at least Figure 4 of Kritzer.  The terminals are “hermetically sealed into the frame” via sealing surfaces 4 and 5.  Thus the claims are anticipated.
*
Claim(s) 1, 3-6, 8, 10-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., US 2016/0254504.
	Kim teaches a frame for a secondary battery which ensures a channel around cooling plates to improve cooling efficiency for the secondary battery (abstract).  As shown in at least Figure 11, Kim teaches a pouch type secondary battery 10 and a rigid frame 1000 defining an aperture.  The secondary battery may be a lithium secondary battery such as a pouch type secondary battery which integrates an electrode assembly (anode/separator/cathode) into a pouch made of an aluminum laminate sheet [0005].  
 	See also [0035], [0062], [0085] and [0099] of Kim.  The cooling plates 110,120 along with support member 300 described by the cited paragraphs are thermal transfer devices.  Thus the claims are anticipated.  
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/14/21 have been fully considered but they are not entirely persuasive.  The 35 USC 112 rejection of claim 5 has been withdrawn.  The anticipation rejection of claim 16 in view of Murphy has been withdrawn.
Regarding Kritzer, Applicant argues the reference does not disclose a thermally conductive plate integrated into the frame and partially extending to an exterior of the cell.  Examiner notes the claims recite the thermal transfer “device” is integrated into the frame.  The porous element 20 (thermally conductive plate) along with the heating means 23 are considered the thermal transfer “device” of the claimed invention.  At least Figures 6 and 12 show “the thermal transfer device integrated into the frame and partially extending to an exterior of the cell” of claim 1, “a thermal transfer device arranged between the first and the second electrode sandwiches and being integrated into the frame” of claim 8 and “a thermal transfer device arranged in the aperture and integrated into the frame” of claim 16.
The present claims are directed toward multiple embodiments and, thus, broad arguments that multiple embodiments of Kritzer cannot be used to reject the claims under 35 USC 102 are not found persuasive.  For example the cooling channels 19 read upon the thermal transfer device of at least claim 16 that requires “a hollow 
Applicant asserts cooling/heating means 22/23 are integrated in the frame but do not partially extend to an exterior of the cell.  Examiner disagrees.  The heating means 23 penetrates the base body 2 (extends to or toward an exterior of the cell) [0126].
Again, a thermal transfer device may comprise the heating wires 23 and the element 20.  At least Figure 12 shows the element 20 is clearly between the cells 11.
Applicant states Kritzer does not teach the limitations of multiple dependent claims.  However, no specific arguments are provided.  Note after further review, the rejection of claims 7, 15, 19 and 20 in view of Kritzer has been withdrawn.  
	Regarding Kim, Applicant argues the support member is not a thermal device.  However, Examiner does not rely on the support member alone to teach the thermal transfer “device”.  The device may include multiple elements that together result in thermal transfer.  The cooling plates 110,120 along with support member 300 described by Kim are thermal transfer devices.  Applicant’s arguments against individual elements of the thermal transfer device of Kim are not found persuasive.  
	Applicant presents arguments regarding Figure 11.  Applicant argues the figure shows individual cells 10 placed between frames having tabs freely laying on top of the frame structure and, thus, the tabs are not integrated into the frame as required by the claimed invention.  However, Applicant’s arguments rely on a narrow interpretation of the claimed invention.  The frames 1000, when stacked together, read upon the “rigid skeletal frame defining an aperture” of the presently claimed invention.  
Applicant states Kim does not teach the limitations of multiple dependent claims.  However, no specific arguments are provided.  Note after further review, the rejection of claims 7, 15, 19 and 20 in view of Kim has been withdrawn.    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727